PD-1223-15

                           COURT   OF   CRIMINAL   APPEALS   OF TEXAS
                                         AUSTIN, TEXAS

LEONARDO RIVAS,                                                    CCA #PD-1223-15


        Appellant/Petitioner,

US.                                                                 COA #04-14-001BO-CR


THE STATE OF TEXAS,

        Appellee/Respondent.                                        tc."-#i 2-04-1 tm^&niivtSHJJr*
                   PETITIONER'S MOTION TO UAIVE COPY REQUIREMENTS
                                                                                      OCT 16 2015
TO THE HONORABLE COURT OF CRIMINAL          APPEALS:


        Petitioner Leonardo Rivas respectfully moves the Court to uaivV^the^OBfta, Cfef^

11-copy filing requirement of Tex.R.App.P. 9.3(b)(1).                He asks the Court to

allow him to file only one copy of his Petition for Discretionar                      ie. FILED IW
(PDR), as authorized by Tex.R.App.P. 2.
                                                                                         OF CRIMINAL APPEALS
                                                                                         OCT 16 2Si5
        This case is pending before the Court.             Leonardo's PDR is due on

November 17, 2015.      Leonardo is indigent, and he cannot make the requrrerHCOSta, Clerk

number of copies under Tex.R.App.P. 9.3(b)(1).                The Medina County Gail does

not provide a copy machine for inmate use.             Leonardo does not have enough

supplies to prepare 11 copies of his PDR.              He cannot comply with Tex.R.App.P.

9.3(b)(1).

        Leonardo respectfully asks the Court to grant him permission to file

only one copy of his PDR.          He asks the Court to waive Tex.R.App.P. 9.3(b)(1)

and invoke Tex.R.App.P. 2.

        WHEREFORE, Petitioner Leonardo Rivas respectfully asks this Court to

grant this Motion.
                                                     r**
      SUBMITTED and SUBSCRIBED on this the 
                                           /            day of October, 2015




                                                              Leonardo Rivas,   Pro Se


Petitioner's Motion to Waive Copy Requirements - Page 1 of 3
3


                                                                   Leonardo Rivas, Pro 5e
                                                                   Medina County Jail
                                                                   801   Ave.   Y
                                                                   Hondo,   Texas 78861

                                              DECLARATION


               "I, Leonardo Rivas, presently incarcerated in the Medina County
          Gail in Medina County, Texas, declare under penalty of perjury under
          Chapter 132 of the Texas Civil Practive and Remedies Code and 28 U.S.C.
          § 1746, that the facts stated in this Motion to Waive Copy Requirements
          are true and correct and that I placed this Motion in the jai^s mailing
          system on this date.
                                             QT
                "Executed on    this   the        day of




    Petitioner's Motion to Waive Copy Requirements - Page 2 of 3
H



                                       CERTIFICATE OF SERVICE


            I certify that on this the         /   day of October, 2015, I served the

    following parties with a true and correct copy of this Motion to Waive

    Copy Requirements by U.S. mail through the jail's mailing system in a

    postpaid package to the addresses below:

            38th Judicial District Attorney
            Medina County, Texas
            3102 Avenue   G
            Hondo,   Texas 78861

           State Prosecuting Attorney
           P.O.   Box 13046
           Capitol Station
           Austin, Texas 78711




    Petitioner's Motion to Waive Copy Requirements - Page 3 of 3